Order                                                                      Michigan Supreme Court
                                                                                 Lansing, Michigan

  November 7, 2012                                                                 Robert P. Young, Jr.,
                                                                                             Chief Justice

  145288 & (61)                                                                    Michael F. Cavanagh
                                                                                         Marilyn Kelly
                                                                                   Stephen J. Markman
                                                                                   Diane M. Hathaway
                                                                                       Mary Beth Kelly
  JAMES P. HARKINS, JR.,                                                               Brian K. Zahra,
            Plaintiff,                                                                            Justices


  and
  DIANE DICKOW D’AGOSTINI and
  KIMBERLY SMALL,
            Plaintiffs-Appellees and
            Cross-Appellants,
  v                                                      SC: 145288
                                                         COA: 301576
                                                         Wayne CC: 08-018282-NM
  THOMAS R. PAXTON and GARAN, LUCOW,
  MILLER, P.C.,
             Defendants-Appellants and
             Cross-Appellees.

  _________________________________________/

         On order of the Court, the application for leave to appeal the March 22, 2012
  judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(H)(1), in
  lieu of granting leave to appeal, we VACATE that portion of the Court of Appeals
  decision relating to plaintiffs D’Agostini’s and Small’s (hereinafter plaintiffs)
  malpractice claims, and we REMAND this case to the Wayne Circuit Court for further
  proceedings not inconsistent with this order. Plaintiffs lack standing to pursue legal
  malpractice claims predicated upon duties allegedly breached by defendants in
  representing plaintiffs’ employer, the 48th District Court. See Beaty v Hertzberg
  Golden, PC, 456 Mich 247, 253 (1997). On remand, the circuit court shall grant
  defendants’ motion for summary disposition to the extent plaintiffs’ complaint is based
  on allegations relating to claims the 48th District Court could have brought and deny the
  motion for summary disposition to the extent plaintiffs allege independent claims of legal
  malpractice. The application for leave to appeal as cross-appellants is considered, and it
  is DENIED, because we are not persuaded that the questions presented should be
  reviewed by this Court.
                                                                                                              2


      We do not retain jurisdiction.

       CAVANAGH, J., not participating due to a familial relationship with a member of a
law firm involved in this matter.

     HATHAWAY, J., not participating because she has a professional relationship with a
member of a law firm involved in this matter.




                        I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                  foregoing is a true and complete copy of the order entered at the direction of the Court.
                        November 7, 2012                    _________________________________________
       p1031                                                                Clerk